Exhibit 32(a) CERTIFICATION 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the accompanying Annual Report on Form 10-K of The Southern Company for the year ended December 31, 2010, we, the undersigned, hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of our individual knowledge and belief, that: such Annual Report on Form 10-K of The Southern Company for the year ended December 31, 2010, which this statement accompanies, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in such Annual Report on Form 10-K of The Southern Company for the year ended December 31, 2010, fairly presents, in all material respects, the financial condition and results of operations of The Southern Company. /s/Thomas A. Fanning Thomas A. Fanning Chairman, President and Chief Executive Officer /s/Art P. Beattie Art P. Beattie Executive Vice President and Chief Financial Officer February 25, 2011
